Citation Nr: 1737527	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pancreatitis, status post-operative and post-stent, including as due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1958 to February 1968, from February 1970 to June 1977, and from November 1981 to February 1983.  His service included two combat tours in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that reopened the claim and denied it on the merits.

The March 2014 Statement of the Case (SOC) reflects that the appeal is from an August 2012 rating decision.  An August 2010 rating decision denied the claim; and, while the Veteran styled his correspondence as a request to reopen the claim (01/23/2011 VA 21-4138), his correspondence was within the appeal period for the August 2010 rating decision and indicated an intent to appeal the decision.  See 38 C.F.R. § 20.201 (2012) (describing a notice of disagreement).  As such, the Board finds that this appeal stems from the August 2010 rating decision and new and material evidence is not necessary.  The Veteran submitted a timely substantive appeal following the above SOC that was received by VA in April 2014.

In August 2017, the Veteran testified before the undersigned at a Board hearing at the Board's Central Office in Washington, DC.  A transcript of the hearing is a part of the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts, among other bases, that his chronic pancreatitis is due to his past alcohol abuse/dependence which, in turn, is due to his service-connected PTSD.  He also asserts as an alternative basis that the chronic pancreatitis is due to medications prescribed for his service-connected disabilities.

A VA examiner who conducted an examination of the Veteran opined that it was not at least as likely as not that the Veteran's pancreatitis is due to or aggravated by his history of alcohol dependence, which is in full and sustained remission, as the majority of the Veteran's medical records note that his pancreatitis was gallbladder pancreatitis rather than alcoholic pancreatitis.  (06/06/2012 VA Examination, p. 1, 6).  The examiner noted that the records reflected only one entry each of alcoholic pancreatitis and gallstone pancreatitis, whereas numerous others reflected biliary pancreatitis.  The examiner noted further that the Veteran's alcohol dependence had been in remission since the 1980s.

The Board's review of the medical records reflect far more than one entry that notes ethanol-induced pancreatitis.  On the other hand, entries dated in later years identify the disorder as idiopathic chronic pancreatitis.  In light of the conflicting medical evidence, the Board finds that an additional comprehensive medical review is needed.  Further, the records currently in the claims file, reflect the Veteran's admission for surgery and his post-operative follow-up and a subsequent surgery for a pseudocyst on the pancreas; but, they do not include the actual operation report of the January 2004 cholecystectomy, with pre- and post-operative diagnoses.  This is potentially highly relevant material, as the Veteran asserts that the surgeon who performed the operation told him that he had alcoholic pancreatitis.  (04/30/17 VA 21-4138).

As concerns the PTSD, a VA examiner opined that it was at least as likely as not that the Veteran's in-remission alcohol dependence is due to his PTSD.  The examination report, however, reflects that the examiner did not review the Veteran's records.  (06/13/2012 VA Examination)  There also is the matter that an April 1996 Board decision implicitly rejected that premise, in that the Board did not find alcohol dependence to be part of the Veteran's PTSD symptomatology and denied a rating higher than 30 percent.  Nonetheless, the August 2012 rating decision added alcohol abuse to the PTSD symptomatology.  Hence, the nature of the chronic pancreatitis will determine the outcome of this appeal.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Exert all efforts to obtain the full report of the January 2004 operation that removed the Veteran's gallbladder and add it to the claims file.  All efforts to obtain the record shall be documented in the claims file.  If the record is not available, follow the procedures in 38 C.F.R. § 3.159(e).

2.  After the above is complete, regardless of whether additional records are obtained, send the claims file to an appropriate physician.  Ask the physician to conduct a comprehensive review of the claims file and opine on the following: is there at least a 50-percent probability that the Veteran's chronic pancreatitis, status post- cholecystectomy, is due to the Veteran's history of alcohol abuse/ dependence, in full sustained remission since November 1988?  

The Board requests a full discussion of whether the January 2004 surgery was for gallstone pancreatitis, biliary pancreatitis, or ethanol-induced pancreatitis.  The physician is also to provide the diagnosis of the Veteran's current chronic pancreatitis, to the best of their medical knowledge, current medical literature, and in conjunction with the Veteran's pertinent medical history.

If the answer to the above question is, no, then:  Is there at least a 50-percent probability that any of the medications prescribed for the Veteran's service-connected disabilities, to include (but not limited to) his hypertension, diabetes and PTSD, worsen the chronic pancreatitis?

A comprehensive rationale must be provided for any opinion rendered, to include discussion of any medical literature submitted by the Veteran (see, for example, August 2017 Correspondence).  

The physician is advised that the Veteran's lay statements of record must be considered in formulating any opinion.

If the examiner finds that the requested opinion cannot be rendered without an examination of the Veteran, then the AOJ shall arrange such an examination.

3.  After all of the above is complete, re-adjudicate the claim on the merits.  If the decision is in anyway adverse to the Veteran, then send the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


